DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application JP 2019-112922. Accordingly, the effective filing date has been recognized as 06/18/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Michael E. Fogarty on 01/26/2021.

The application has been amended as follows: 
TITLE OF INVENTION
The title of invention has been replaced with – LASER LIGHT SOURCE DEVICE WITH STEP MIRRORS – 
IN THE SPECIFICAITON 
Paragraphs [0077-0078] have been replaced with the text below.
[0077] The first step mirror 3 is disposed on optical axes of plurality of parallel beams L that have been converted into parallel light by collimator 2 and reduces a column interval of plurality of parallel beams L, thereby reducing and reflecting plurality of parallel beams L from collimator 2 in the row direction. 
[0078] Second step mirror 4 is disposed on the optical axes of plurality of parallel beams L, and reduces and reflects parallel beam L from collimator 2 in the column direction by reducing the row interval between plurality of parallel beams L. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 


Re Claim 1:
The closest prior art of record, discussed below, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of wherein the number of steps of the first step mirror and the number of steps of the second step mirror are different from each other, and a width of each of the plurality of mirror surfaces of the first step mirror and a width of each of the plurality of mirror surfaces of the second step mirror are different from each other as set forth in the claim.
The closest prior art of record Minor et al (US 20170138545 A1, hereinafter Minor) and Saikawa (US 20170292679 A1, hereinafter Saikawa). An analysis of the claim limitations as compared with the teachings of Minor in view of Saikawa is given below.
Minor teaches a light source (example light source 100, Figs 1A-1B) device comprising: 
a light source unit (light emitters 102) that has a plurality of laser diodes (described as (each) discrete laser diode in at least ¶ 0035) arranged in a row direction and a column direction intersecting the row direction (shown in Figs 1B); 
a collimator (lenses 103, described as lens for collimating light in ¶ 0035) that has a plurality of collimator lenses arranged to correspond to the plurality of laser diodes (shown in Figs 1B), the collimator (103) parallelizing a plurality of beams emitted from the plurality of laser diodes (shown in Figs 1A-1B); 
a first step mirror (knife edge mirrors 104A) that has a plurality of mirror surfaces which are arranged on optical axes of a plurality of parallel beams parallelized by the collimator (103) and reduces the plurality of parallel beams in the row direction by narrowing a column interval of the plurality of parallel beams to reflect the plurality of parallel beams (shown in Fig 1A); and

In the embodiment of Fig 1A-1B, Minor does not teach 
a condenser lens that condenses the plurality of parallel beams reduced in the row direction and the column direction by the first step mirror and the second step mirror; and 
an optical fiber having one end disposed at a focal point of the condenser lens to extract a beam condensed by the condenser lens.
Saikawa teaches
a condenser lens (focusing lens 30, shown in Fig 8, described in at least ¶ 0055) that condenses a plurality of parallel beams reduced in the row direction and the column direction (functionality shown in Fig 8 and described in at least ¶ 0055) by a first beam modifier (diffraction grating array 220) and a second beam modifier (changing devices 130); and 
an optical fiber (optical fiber 2, described in the First Embodiment in at least ¶ 0025) having one end disposed at a focal point of the condenser lens to extract a beam condensed by the condenser lens (shown in Fig 8).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of Minor by including the condenser lens and the optical fiber as taught by Saikawa for the benefit of transporting focused light.

does not teach
 wherein the number of steps of the first step mirror and the number of steps of the second step mirror are different from each other, and 
a width of each of the plurality of mirror surfaces of the first step mirror and a width of each of the plurality of mirror surfaces of the second step mirror are different from each other.
Further, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source device of Minor (as modified in view of Saikawa) by arranging the step widths and numbers as claimed since doing so would lead to unpredictable results and best and destroy light source device or Minor at worst. Therefore the claim is novel and non-obvious.

Re Claims 2-11:
The claims are allowed due to their dependence on allowed base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on the PTO-892 but not discussed above is considered pertinent to applicant's disclosure because they disclosed a light source device comprising a plurality of laser lights sources, a two stage mirror, a condenser, and an optical fiber.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875                                                                                                                                                                                                        

/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875